Citation Nr: 1207666	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 4, 2002, for a grant of service connection for bilateral photophobia. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984 in the U.S. Marine Corps and from May 1987 to July 1996 in the U.S. Coast Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) that awarded service connection for bilateral photophobia with an assigned 30 percent rating effective March 4, 2002, and awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective June 16, 2000. 

In March 2007, the Board denied the claims under appeal, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court remanded the case to the Board pursuant to a July 2008 Joint Motion for Remand. After the requisite development, the Board issued a decision in September 2009, again denying the claims.  The Veteran again appealed the Board's action to the Court.  In May 2011, the Court issued a Memorandum Decision in which it vacated the Board's decision as to the photophobia claim, and affirmed the Board's decision as to the TDIU claim.

The Veteran testified at hearings before RO personnel in June 2002, November 2003, and March 2004; he also testified at a videoconference hearing before a Veterans Law Judge in July 2004 and again in November 2006.  Transcripts of the hearings are of record.  The Veterans Law Judge that conducted the 2004 and 2006 hearings is no longer employed by the Board.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer employed by the Board by way of a December 2011 letter.  He was offered the opportunity to have a new hearing, but he did not respond to the letter with an indication that such a new hearing was desired.  Thus, the Board will move on to deciding the claim based upon the evidence of record without additional hearing testimony.


FINDINGS OF FACT

The Veteran's March 13, 2001 statement reasonably included a claim for entitlement to service connection for photophobia; there is no evidence of any earlier formal or informal claim, or written intent to file such a claim.


CONCLUSION OF LAW

The criteria for an effective date of March 13, 2001 for bilateral photophobia have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be held harmless if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the Veteran is challenging the initial effective date assigned following the grants of service connection for bilateral photophobia.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service outpatient records, and hearing testimony. 

As discussed above, the Veteran was adequately notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  However, if the claim for service connection is received within one year of the Veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2) (2011); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate an original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

In this case, a September 2002 rating decision granted service connection for photophobia with an effective date of March 4, 2002, which was the date of a medical doctor's statement confirming the Veteran's photosensitivity.  The Veteran, in his August 2003 notice of disagreement, alleges that the appropriate effective date would be the date of his medical discharge from service.  He also submitted copies of service treatment records dated in 1991 showing light sensitivity existing as early as in service.

Review of the claims folder reveals that the Veteran's first claim for benefits was filed in August 1996, and was specifically listed as for "loss of vision."  Service connection was granted in November 1996 for disability related to the Veteran's loss of vision in the right eye.  At no time during that claim was a sensitivity to light mentioned.  A January 1996 statement from a VA physicians discusses the Veteran's various vision and eye related maladies, but makes no mention of photosensitivity.  The same is true in October 1996 clinical treatment notes.

In March 2000, the Veteran filed a statement seeking benefits for lost vision in the left eye.  Again, there is no suggestion of sensitivity to light at this time.  VA afforded the Veteran a VA eye examination in response to that claim, and the examination report, which included a summary of the symptoms as reported by the Veteran, did not include mention of light sensitivity.  In the July 2000 rating decision, VA revised the eye rating to relate to the Veteran's left eye, rather than right eye, and also awarded special monthly compensation due to the severity of vision impairment.  The Veteran, in a statement received on March 13, 2001, indicated his disagreement with the rating assigned.  In addition, the Veteran, for the first time, suggested that photosensitivity was a disabling factor of his eyes.  In particular, the Veteran stated, "Not only have I lost half of my vision in addition my depth perception is nonexistent and the vision I have remaining is extremely photosensitive."  The RO issued a rating decision in September 2001, but did not include any claim for photophobia.  The Veteran later again reported sensitivity to light at his June 2002 RO hearing, after which a rating decision was issued denying service connection for bilateral photophobia.  The Veteran filed a notice of disagreement with that September 2002 rating decision, and submitted 1991 service treatment records noting light sensitivity complaints in service.  VA then granted service connection for bilateral photophobia, effective March 4, 2002, the date of a private physician's note showing "extreme photosensitivity."  The Veteran appealed the effective date assigned.  

Following the Board's September 2009 decision denying an earlier effective date, the Court issued a Memorandum Decision in May 26, 2011.  In the Memorandum Decision, the Court found that there was a plausible basis for the conclusion that the Veteran's initial claim form did not constitute an informal claim for service connection for photophobia because the Veteran lacked the intent to apply for a condition other than loss of vision.  Before his discharge from service the Veteran described his intention to apply for service connection for "decreased vision left eye 20/50," and one month after discharge he applied for service connection for "loss of vision."  At no time within the year after discharge from service did he describe an intention to seek VA benefits for any eye disability other than loss of vision, including on VA examination in October 1996.  On that examination, he did not complain of photophobia, nor was such diagnosed.  The Veteran's description of the benefit he sought was specific and clear:  he wanted compensation for vision loss in his left eye.  The Court held that the conclusion that the initial claim form did not constitute an informal claim for photophobia was not clear error.  Such constitutes the law of the case.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  Therefore, an effective date from the day following separation from service is not warranted because the Veteran expressed no intention to apply for benefits for a photophobia disability within the year after separation from service.

Additionally, the Veteran's March 2000 statement in which he stated, "I wish to increase my disability for service-connected eyes, basically lost vision (20-60) left eye" establishes the Veteran's intent to seek increased compensation for vision loss.  It does not mention photophobia.  In the May 2011 Memorandum Decision, the Court again found that there was a plausible basis for the conclusion that this document did not constitute an informal claim for service connection for photophobia.  Moreover, the Court concluded as a matter of law that because the appellant's claim for photophobia was an initial claim for benefits his medical records cannot constitute an informal claim for service connection for photophobia.  See 38 C.F.R. § 3.157(b).  As noted above, the Court's conclusions in this regard are the law of the case.  See Browder, supra.

However, the Court concluded in the May 2011 Memorandum Decision that the Veteran's March 13, 2001 statement demonstrates the Veteran's belief that he was entitled to a benefit based on his photophobia and intended to seek such.  While the Veteran provided evidence that the disability arose as early as 1991, as noted above, the evidence does not establish an intent to file a claim for service connection for photophobia until March 13, 2001.  Following the Court's decision, the Veteran's attorney has provided no additional evidence or argument concerning entitlement to an effective date prior to March 13, 2001.  For the reasons set forth above, the Board finds that the proper effective date for the award of service connection for bilateral photophobia is the date of claim - March 13, 2001.  See 38 C.F.R. § 3.400. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of March 13, 2001, for a grant of service connection for bilateral photophobia is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


